Dear Secretary Carnahan:
This office received your letter of March 3, 2006, submitting to us a summary statement prepared under Section 116.334, RSMo, for a constitutional amendment submitted by Marc Ellinger (version 2) adding a new section to be known as Section 21(a) of Article VI relating to eminent domain and development of floodplains, wetlands, and agricultural land. The proposed summary statement is as follows:
  Shall the Missouri Constitution be amended so that local governments are:
  • Prohibited from using eminent domain (except to construct streets and sanitary sewers) or economic incentives to develop private property located within any 100-year floodplain, wetland, or property which has been used for agricultural purposes within the preceding five years; and
  • Prohibited from constructing any levee or other flood control structure within the 100-year floodplain unless seventy-five percent or more of the surface area of the land to be protected contains structures or streets?
Pursuant to Section 116.334, we approve the legal content and form of the proposed statement. Because our review of the statement is mandated by statute, no action that we take with respect to such review should be construed as an endorsement of the resolution, nor as the expression of any view regarding the objectives of its proponents.
Very truly yours,
  JEREMIAH W. (JAY) NIXON Attorney General